DETAILED ACTION
This office action is in response to Applicant’s reply filed on September 15, 2021.

Status of Claims
Amendment of claims 1-7 and 9-11 is acknowledged
Claims 1-11 are currently pending and are the subject of this office action. 
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 29, 2018.
Claims 8 and 10-11 are further withdrawn, since they do not read on the elected species: Hypereosinophilic Syndrome (HES).
Claims 2-7 and 9 are presently under examination, as it relates to the species:  Hypereosinophilic Syndrome (HES).

Priority
The present application is a CON of 15/658,918 filed on 07/25/2017, which is a CON of 14/953,480 filed on 11/30/2015, which is a CON of 14/570,298 filed on 12/15/2014, which is a CON of 13/851,564 filed on 03/27/2013, and claims benefit to FOREIGN application EPO 12162937.2 filed on 04/03/2012.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 112 (Maintained Rejection).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7 and 9 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a This is an enablement rejection.

To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.   In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is "undue", not "experimentation". 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1- the quantity of experimentation necessary,
2- the amount of direction or guidance provided,
3- the presence or absence of working examples,
4- the nature of the invention,
5- the state of the prior art,
6- the relative skill of those in the art,
7- the predictability of the art, and
8- the breadth of the claims
In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

1.	The nature of the invention
	Claims 2-7 and 9 recite a method of treating Hypereosinophilic syndrome (HES) comprising the administration of a compound of general formula I (see claim 9).

2.	The relative skill of those in the art
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  The artisan using Applicant’s invention would generally be a physician with a M.D. degree and several years of experience.

3. 	The state and predictability of the art
As illustrative of the state of the art regarding the treatment of HES, the Examiner refers to Cogan et. al. (Expert Rev. Hematol. (2012) 5:275-290), Butterfield et. al. (Semin.  Hematol. (2012) 49:182-191) and Simon et. al. (Semin. Hematol. (2012) 49:160-170).
Cogan teaches that HES is a rare disorder characterized by marked hypereosinophilia that is directly responsible for organ damage or dysfunction.  Different pathogenic mechanisms have been discovered in patient subgroups leading to the 
Butterfield teaches that: No commercially available drugs have been tested double-blind placebo controlled trials to determine their effectiveness in treating the Hypereosinophilic syndromes (HES).  Nonetheless the clinician faced with a HES patient now has a variety of therapeutic “arrows to quiver” about which there has accumulated a degree of clinical experience in the management of HES.  These “arrows” include tried and true agents such as glucocorticoids, hydroxyurea and interferon alpha, as well as newer agents such a monoclonal antibodies directed against interleukin (IL)-5 and against CD52, as well as first-and-second generation tyrosine kinase inhibitors (see page 182, left column).
Simon teaches that: With the recent proliferation of therapeutic agents targeting specific immunologic and signaling pathways, it has become increasingly important to identify subgroups of patients likely to benefit from specific treatment approaches.  Although several classification schemes for HES exists, the etiology and pathogenesis 

These articles plainly demonstrates that the art of treating HES is extremely unpredictable.

Regarding the compounds of formula I, the Examiner refers to Grundi et. al. (WO 2010/115836, cited by Applicant).
Grundi teaches that compounds encompassed by instant formula I are CCR3 antagonists and lists a laundry list of diseases that they suggest can be treated with these compounds (see for example page 124 under Indications and pages 125-`126 under treatment), without offering any experimental data to buck up these assertions.  Further HES is not listed.
Finally a search of the literature revealed no association between CCR3 antagonism and the efficacy in treating HES.

4.	The amount of direction or guidance provided and the presence or absence of working examples
MPEP 2164.03 states: “The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971).  However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work”.
The specification discloses the structures of some compounds of formula I and some in vitro data showing their antagonism to the CCR3 receptor (see pages 13-16).  
HES is listed in the specification as one of the many alleged diseases that can be apparently treated with compounds of formula I (see for example page 4, lines 1-9).  in vitro or in vivo) showing that compounds of formula I or any CCR3 antagonists correlate with the effective treatment of HES.  
The specification on page 12 (last paragraph) states:
 Additionally compounds of formula 1 are expected to be useful in additional inflammatory diseases selected from eosinophilic gastroenteritis (e.g. eosinophilic gastritis and eosinophilic ententeritis), hypereosinophilic syndrome, and Churg Strauss syndrome as each of these diseases is associated with eosinophilic inflammation. Prevention of eosinophil chemotaxis into the affected tissues is predicted to resolve underlying inflammation and tissue damage.
First, Applicant “expects” the compounds of formula I to be effective against hypereosinophilic syndrome with absolutely no theoretical nor experimental proof/discussion in order to back up such statement.
Second, by using the word “expects”, Applicant is admitting that there is absolutely no experimental data provided at the time of the filing that correlates with the treatment of HES, and for some unknown reason, Applicant “expects” the compounds of formula I to be effective against hypereosinophilic syndrome. 
Thus, while the specification provides compounds of formula I that are CCR3 antagonists, the specification appears to be silent on a nexus between CCR3 antagonism and the treatment of HES.  As such, if there is no correlation then the examples do not constitute working examples.
That is, where physiological activity is concerned (i.e., the claimed method of treatment), one skilled in the art reasonably would not and properly should not accept in vitro results as support for in vivo activity.  Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1216-1217, 18 USPQ2d 1016, 1030 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991) (“we hold that the district court erred in accepting the in vitro data as support for claims containing what has been found to be an in vivo limitation”).  Therefore, to enable one skilled in the art to use a method of treatment in vivo based solely on in vitro testing some evidence correlating in vivo results to in vitro testing at the pertinent time is required.  See In re Brana, 51 F.3d 1560, 1565 USPQ2d 1437, 1442 (Fed. Cir. 1995) (to enable one skilled in the art to use a clinical method based on preclinical testing, the preclinical testing must be shown to be statistically significant) and Cross v. Iizuka, 753 F.2d 1040, 1050-1051, 224 USPQ 739, 747-748 (Fed. Cir. 1985) (preclinical testing activity must at least reasonably correlate to clinical activity to establish utility).   In the instant case, Applicant provides CCR3 antagonism data in vitro for compounds of formula I, without providing any evidence or correlation between this in vitro activity and the claimed in vivo activity (treatment of hypereosinophilic syndrome)
While it is understood that the absence of working examples should never be the sole reason for rejecting a claim as being broader than an enabling disclosure, the criticality of working examples in an unpredictable art, such as the treatment of HES, is required for practice of the claimed invention.

5.	The quantity of experimentation necessary
As discussed above (see: 3. the state and predictability of the art), there is a high unpredictability in the art of treating HES.  Based on this and in the absence of The amount of direction or guidance and the presence or absence of working examples above), the skilled in the art will not accept that a CCR3 antagonist, including a compound of formula I, will be effective in treating HES as inferred by the claims and contemplated by the specification because neither the prior art nor the specification disclose a single compound of formula I or with any biological activity (Including CCR3 antagonism)  that correlates with the treatment of HES.
So, determining which of the compounds encompassed by the general formula I will be effective in treating HES, will require assaying these compounds in an assay that correlates with the treatment of HES, and then further determine their efficacy in a validated animal model.

All this is undue experimentation given the limited guidance and direction provided by Applicants.

7.	Conclusion
Accordingly, the invention of claims 2-7 and 9 do not comply with the enablement requirement of 35 U.S.C 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation with no assurance of success. 

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

Examiner’s response:
Applicant is presenting a post-filing reference (US 2019/0111042) in order to prove the enablement of the instant claims.
According to MPEP 2164.05(a):
Specification must be enabling as of the filing date.
“The state of the art existing at the filing date of the application is used to determine whether a particular disclosure is enabling as of the filing date. Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1325-26 (Fed. Cir. 2004) (Stating that "a patent document cannot enable technology that arises after the date of application."). Information published for the first time after the filing date generally cannot be used to show what was known at the time of filing. In re Gunn, 537 F.2d 1123, 1128, 190 USPQ 402,405-06 (CCPA 1976); In re Budnick, 537 F.2d 535, 538, 190 USPQ 422, 424 (CCPA 1976) (In general, if an applicant seeks to use a patent to prove the state of the art for the purpose of the enablement requirement, the patent must have an issue date earlier than the effective filing date of the application.). While a later dated publication cannot supplement an insufficient disclosure in a prior dated application to make it enabling, an applicant can offer the testimony of an expert based on the publication as evidence of the level of skill in the art at the time the application was filed. Gould v. Quigg, 822 F.2d 1074, 1077, 3 USPQ2d 1302, 1304 (Fed. Cir. 1987).”
The sufficiency of a disclosure under 35 USC 101 and 112(a) is judged as of the application filing date; an appellant cannot cure an insufficient disclosure by relaying on publications or other material published after the filing date of an application, unless it is shown that the later publication are evidence of the state of the art existing at the time the application was filed (See in re Brana, 51 F.3d 1560, 1567 n.19 (fed. Cir. 1995).
Compare In re Hogan, 559 F.2d 595, 605, 194 USPQ 527, 537 (CCPA 1977).  (This court has approved use of later publications as evidence of the state of the art existing on the filing date of an application) with In re Glass, 492 F.2d 1228, 1232 (CCPA 1974) (later publications which add to the knowledge of the art cannot be used to supplement an insufficient disclosure).
In summary, Applicant cannot use publication 2019/0111042 in order to overcome the lack of enablement because it was published after the filing date of the instant application and the information provided in this publication was not known at the time the application was filed, in other words it does not reflect the state of the art at the time this application was filed.

Even assuming arguendo, that one would consider the teachings of the 2019/0111042 publication, the fact remains that none of the data presented correlates with the efficacious treatment of HES, like for example:
1- Compound 1 is efficient in decreasing ovalbumin-induced pulmonary eosinophil influx in a mouse model,
2- Compound 1 is effective in vitro in inhibiting eosinophil shape change (ESC) in human blood, 
3- Compound 1 facilitates recovery of oxazolone model of chronic skin inflammation by controlling levels of eosinophils, etc.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
September 27, 2021.